08/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0543



                                 No. DA 18-0543


STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

ALAN PETER TWARDOSKI,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including October 20, 2020, within which to prepare, serve, and file its

response brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 17 2020